[As adopted in Release No. 34-32231, April 28, 1993, 58 F.R. 26509] U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-102930 Silver Star Energy, Inc. (Exact name of small business issuer as specified in its charter) Nevada90-0220668 (State or other jurisdiction(IRS Employer of incorporation or organization)Identification No.) 9595 Wilshire Boulevard, Suite 900, Beverly Hills, California 90212 (Address of principal executive offices) (310) 477-2211 Issuer's telephone number (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer(1) filed all reports required to be filed by Section13or15(d) of theExchange Act during the past12 months(or for suchshorter periodthat the registrant was requiredtofile such reports),and(2) has been subject to such filing requirements for the past90 days.Yes XNo Indicate by check mark whether theregistrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDING DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date: September 30, 200796,221,035 Transitional Small Business Disclosure Format (check one). Yes ;NoX 2 PART I Item 1.Financial Statements SILVER STAR ENERGY, INC. BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS 2007 2006 Current Assets Cash $ 12,461 $ 31,533 Accounts Receivable 20,000 455,168 Prepaid Expense 26,000 5,000 Other Receivable - 255,218 Total Current Assets 58,461 746,919 Fixed Assets Furniture and Fixtures 7,751 7,751 Computers 6,222 6,222 Vehicles 64,087 64,087 Accumulated Depreciation (39,763 ) (27,994 ) Net Fixed Assets 38,297 50,066 Other Assets Oil and gas properties, full cost method, net of depletion of $127,103 and $544,633, respectively 1,716,546 3,373,034 Unproved oil and gas properties - 627,375 Debt Issue Costs, net of amortization of $480,200 and $282,706 - 197,494 Total Other Assets 1,716,546 4,197,903 Total Assets $ 1,813,304 $ 4,994,888 3 SILVER STAR ENERGY, INC. BALANCE SHEETS (Continued) (Unaudited) September 30, December 31, 2007 2006 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ 5,240 $ 92,067 Accrued Liabilities - 33,442 Convertible debentures - current portion - 3,430,000 Accrued interest - 795,335 Total Current Liabilities 5,240 4,350,844 Long-Term Liabilities Asset retirement obligation - 60,000 Derivative liability - 279,074 Total Long-Term Liabilities - 339,074 Total Liabilities 5,240 4,689,918 Stockholders' Equity Preferred stock (Par Value $.001), 5,000,000 shares authorized. -0- issued at September 30, 2007 and December 31, 2006 - - Common Stock (Par Value $.001), 300,000,000 shares authorized. 96,221,035 issued and outstanding at September 30, 2007 and December 31, 2006 96,221 96,221 Common stock to be issued, 49,045,225 shares at September 30, 2007 and -0- at December 31, 2006 49,045 - Paid in Capital in Excess of Par Value 8,407,724 6,119,457 Retained Deficit (6,744,926 ) (5,910,708 ) Total Stockholders' Equity 1,808,064 304,970 Total Liabilities and Stockholders' Equity $ 1,813,304 $ 4,994,888 See accompanying notes. 4 SILVER STAR ENERGY, INC. STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Oil Revenue $ 51,406 $ 72,101 $ 127,205 $ 191,491 Gas Revenue - 477,852 668,317 1,407,797 Total Income 51,406 549,953 795,522 1,599,288 Expenses Production Costs 26,236 82,276 1,198,590 289,073 Consulting and Management Fees 105,000 181,293 570,085 3,646,092 General and Administrative 88,922 190,904 367,525 503,889 Professional Fees 11,527 46,501 211,745 184,468 Total Expenses 231,685 500,974 2,347,945 4,623,522 Other Income ( Expense) Derivative valuation gain/loss - - 279,073 - Gain (loss) on disposal of assets - - 1,150,511 - Interest Expense - (128,858 ) (606,479 ) (393,015 ) Interest Income - 1,029 - 2,581 Gain (loss) on foreign exchange - - - 38,237 Financing Penalty Payouts - (325,849 ) (104,900 ) (394,449 ) Total Other Income (Expense) - (453,678 ) 718,205 (746,646 ) Net Income (Loss) $ (180,279 ) $ (404,699 ) $ (834,218 ) $ (3,770,880 ) Income (Loss) per Common Share $ - $ - $ (0.01 ) $ (0.04 ) Weighted Average Shares Outstanding 96,221,035 96,221,035 96,221,035 91,306,959 See accompanying notes. 5 SILVER STAR ENERGY, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (834,218 ) $ (3,770,880 ) Adjustments used to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, Amortization and Depletion 356,262 370,379 (Gain) loss on disposal of assets (1,150,511 ) - Derivative valuation (gain) loss (279,073 ) - Write-off of oil and gas properties 627,375 - Expense from issuance of warrants 375,500 - Common stock to be issued for accrued interest 931,811 Common stock issued for expenses - 3,074,000 (Increase) decrease in other assets & prepaids (21,000 ) 7,287 (Increase) decrease in accounts receivable 435,168 122,120 (Increase) decrease in other receivable 255,218 856,045 Increase (decrease) in accounts payable (86,827 ) (15,652 ) Increase (decrease) in accrued interest (795,335 ) 102,330 Increase (decrease) in accrued liabilities (33,442 ) 210,877 Net cash used in operating activities (219,072 ) 956,506 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of oil and gas property 3,100,000 - Acquisition of oil & gas property interests (500,000 ) (1,387,490 ) Net cash used by investing activities 2,600,000 (1,387,490 ) CASH FLOWS FROM FINANCINGACTIVITIES: Payments on convertible debentures (2,400,000 ) (560,000 ) Net Cash Provided by FinancingActivities $ (2,400,000 ) $ (560,000 ) 6 SILVER STAR ENERGY, INC. STATEMENTS OF CASH FLOWS (continued) (Unaudited) For the Nine Months Ended September 30, 2007 2006 Net Increase (Decrease) in Cashand Cash Equivalents $ (19,072 ) $ (990,984 ) Cash and Cash Equivalents at Beginning of the Period 31,533 1,087,163 Cash and Cash Equivalents at End of the Period $ 12,461 $ 96,179 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest $ - $ - Income Taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: On May 7, 2007, the Company agreed to issue 49,045,225 shares of common stock in exchange for the remaining debt totaling $1,030,000 of principal and $931,811 on its convertible debt.As of September 30, 2007, the common stock has not been issued. See accompanying notes. 7 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN The accompanying financial statements have been prepared on the basis of accounting principles applicable to a “going concern”, which assume that the Company will continue in operation for at least one year and will be able to realize its assets and discharge its liabilities in the normal course of operations. The unaudited financial statements as of September 30, 2007, and for the three and nine month period then ended, reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to fairly state the financial position and results of operations for the three and nine months.Operating results for interim periods are not necessarily indicative of the results which can be expected for full years. Several conditions and events cast doubt about the Company’s ability to continue as a “going concern”.The Company has a retained deficit of approximately $6,700,000, and was in default ofthe October 14, 2005 terms of its convertible debenture.As of June 30, 2007,the Company sold its 40% interest North Franklin gas field to repay a portion of its convertible debenture, leaving its Canadian oil field as its only revenue producing property.These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company’s general business strategy is to acquire oil and gas properties either directly or through the acquisition of operating entities. The continued operations of the Company and the recoverability of oil and gas property acquisition, exploration and development costs is dependent upon the existence of economically recoverable reserves and the ability of the Company to obtain necessary financing to complete the development of those reserves, and upon future profitable production.The Company is planning additional ongoing equity financing by way of private placements to fund its obligations and operations. The Company's future capital requirements will depend on many factors, including costs of exploration of the properties, cash flow from operations, costs to complete well production, if warranted, and competition and global market conditions. These financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful. If the Company were unable to continue as a “going concern”, then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported revenues and expenses, and the balance sheet classifications used. 8 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN (continued) Organization and Basis of Presentation Silver Star Energy, Inc. (the “Company”) was incorporated on September 25, 2002 in the State of Nevada and commenced operations on October 3, 2002. During the year ended December 31, 2003, the Company changed its name from Movito Holdings Ltd. to Silver Star Energy Inc. Nature of Business The Company is in the production stage of the oil and gas industry.The Company’s primary objective is to identify, acquire and develop significant working interest percentages in underdeveloped oil and gas projects that do not meet the requirements of the larger producers and developers. During 2003 and 2004 the Company was in the development stage and acquired interests in several oil and gas prospects, and in 2005 and 2006, has set up the extraction process and is further continuing that program. NOTE 2 - SUMMARY OF ACCOUNTING POLICIES This summary of accounting policies for Silver Star Energy, Inc. is presented to assist in understanding the Company's financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Cash Equivalents For the purpose of reporting cash flows, the Company considers all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Pervasiveness of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Concentration of Credit Risk The Company has no significant off-balance-sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. 9 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) Earnings per Share Basic loss per share has been computed by dividing net loss for the year applicable to the common stockholders by the weighted average number of shares of common shares outstanding during the year.Convertible equity instruments such as stock options, warrants, convertible debentures and notes payable are excluded from the computation of diluted loss per share, as the effect of the assumed exercises would be anti-dilutive. Fixed Assets Fixed assets are recorded at cost and depreciated using the straight-line method over the estimated useful lives of the assets which range from three to seven years.Fixed assets consisted of the following at September 30, 2007 and December 31, 2006: (Unaudited) September 30, December 31, 2007 2006 Furniture and Fixtures $ 7,751 $ 7,751 Computers 6,222 6,222 Vehicles 64,087 64,087 Less: Accumulated Depreciation (39,763 ) (27,994 ) Total $ 38,297 $ 50,066 One-half year depreciation is taken in the year of acquisition on certain fixed assets. Maintenance and repairs are charged to operations; betterments are capitalized.The cost of property sold or otherwise disposed of and the accumulated depreciation thereon are eliminated from the property and related accumulated depreciation accounts, and any resulting gain or loss is credited or charged to income. Total depreciation expense for the nine months ended September 30, 2007 and 2006 was $11,769 and $12,331, respectively. Intangibles The Company has adopted the provisions of the Financial Accounting Standards Board (“FASB”) Statement No. 142, “Goodwill and Intangible Assets” (“SFAS 142”). Under SFAS 142, goodwill and intangible assets with indefinite lives will no longer be amortized and will be tested for impairment annually. The determination of any impairment would include a comparison of estimated future operating cash flows anticipated during the remaining life with the net carrying value of the asset as well as a comparison of the fair value to the book value of the Company or the reporting unit to which the goodwill can be attributed. 10 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) Oil and Gas Properties The Company follows the full cost method of accounting for its oil and gas properties.Under this method, all costs associated with acquisition, exploration, and development of oil and gas properties are capitalized.Such costs include land and lease acquisition costs, annual carrying charges of non-producing properties, geological and geophysical costs, costs of drilling and equipping productive and non-productive wells, asset retirement costs, and direct exploration salaries and related benefits.Capitalized costs are categorized as being subject to amortization or not subject to amortization.The Company operates in two cost centers, being Canada and the U.S.A. The capitalized costs of oil and gas properties are amortized on the unit-of-production method using estimates of proved reserves as determined by independent engineers.Investments in unproved properties are not amortized until proved reserves associated with projects can be determined or until impairment occurs.If the results of an assessment indicate that the properties are impaired, the amount of the impairment is added to the capitalized costs to be amortized.Depletion expense for the nine months ended September 30, 2007 and 2006 was $147,000 and $184,155, respectively. The Company applies a ceiling test to capitalized costs to ensure that such costs do not exceed estimated future net revenues from production of proven reserves at year end market prices less future production, administrative, financing, site restoration, and income tax costs plus the lower of cost or estimated market value of unproved properties. If capitalized costs are determined to exceed estimated future net revenues, a write-down of carrying value is charged to depletion in the period. Proceeds from the sale of oil and gas properties are recorded as a reduction of the related capitalized costs without recognition of a gain or loss unless such sales involve a significant change in the relationship between costs and the value of proved reserves or the underlying value of unproved properties, in which case a gain or loss is recognized. The Company is in the process of exploring its unproved oil and natural gas properties and has not yet determined whether these properties contain reserves that are economically recoverable. The recoverability of amounts shown for oil and natural gas properties is dependent upon the discovery of economically recoverable reserves, confirmation of the Company’s interest in the underlying oil and gas leases, the ability of the Company to obtain necessary financing to complete their exploration and development and future profitable production or sufficient proceeds from the disposition thereof. 11 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) Asset Retirement Obligations Effective January 1, 2003, the Company adopted Statement of Financial Accounting Standards No. 143, Accounting for Asset Retirement Obligations “SFAS 143”). This statement applies to obligations associated with the retirement of tangible long-lived assets that result from the acquisition, construction and development of the assets. SFAS 143 requires that the fair value of a liability for a retirement obligation be recognized in the period in which the liability is incurred. For oil and gas properties, this is the period in which an oil or gas well is acquired or drilled. The asset retirement obligation is capitalized as part of the carrying amount of our oil and gas properties at its discounted fair value. The liability is then accreted each period until the liability is settled or the well is sold, at which time the liability is reversed. Fair Value of Financial Instruments In accordance with the requirements of SFAS No. 107, the Company has determined the estimated fair value of financial instruments using available market information and appropriate valuation methodologies. The fair value of financial instruments classified as current assets or liabilities approximate carrying value due to the short-term maturity of the instruments. Foreign currency transactions The financial statements are presented in United States dollars. In accordance with Statement of Financial Accounting Standards No. 52, “Foreign Currency Translation”, foreign denominated monetary assets and liabilities are translated to their United States dollar equivalents using foreign exchange rates that prevailed at the balance sheet date. Revenue and expenses are translated at average rates of exchange during the year. Related translation adjustments are reported as a separate component of stockholders’ equity, whereas gains or losses resulting from foreign currency transactions are included in results of operations. Stock-based compensation Effective January 1, 2006, the company adopted the provisions of SFAS No. 123(R). SFAS No.123(R) requires employee equity awards to be accounted for under the fair value method. Accordingly, share-based compensation is measured at grant date, based on the fair value of the award. Prior to January 1, 2006, the company accounted for awards granted to employees under its equity incentive plans under the intrinsic value method prescribed by Accounting Principles Board (APB)Opinion No.25, “Accounting for Stock Issued to Employees” (APB 25), and related interpretations, and provided the required pro forma disclosures prescribed by SFAS No.123, “Accounting for Stock-Based Compensation” (SFAS No.123), as amended.No stock options were granted to employees during the year ended December 31, 2006 or 2005 and accordingly, no compensation expense was recognized under APB No. 25 for the year ended December 31, 2006 or 2005. In addition, no compensation expense is required to be recognized under provisions of SFAS No. 123(R) with respect to employees. 12 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) Under the modified prospective method of adoption for SFAS No.123(R), the compensation cost recognized by the company beginning on January 1, 2006 includes (a)compensation cost for all equity incentive awards granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No.123, and (b)compensation cost for all equity incentive awards granted subsequent to January 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No.123(R). The company uses the straight-line attribution method to recognize share-based compensation costs over the service period of the award. Upon exercise, cancellation, forfeiture, or expiration of stock options, or upon vesting or forfeiture of restricted stock units, deferred tax assets for options and restricted stock units with multiple vesting dates are eliminated for each vesting period on a first-in, first-out basis as if each vesting period was a separate award. To calculate the excess tax benefits available for use in offsetting future tax shortfalls as of the date of implementation, the company followed the alternative transition method discussed in FASB Staff Position No.123(R)-3. Recent accounting pronouncements In June, 2006 the FASB issued FIN 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109”. This Interpretation clarifies, among other things, the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. This Interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition is effective for fiscal years beginning after December 15, 2006. Earlier application is encouraged if the enterprise has not yet issued financial statements, including interim financial statements, in the period the Interpretation is adopted. FIN 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109, is effective for fiscal years beginning after December 15, 2006. Earlier application is encouraged if the enterprise has not yet issued financial statements, including interim financial statements, in the period the Interpretation is adopted.Management is evaluating the financial impact of this pronouncement. In September 2006, the FASB issued SFAS No. 157, "Accounting for Fair Value Measurements." SFAS No. 157 defines fair value, and establishes a framework for measuring fair value in generally accepted accounting principles and expandsdisclosure about fair value measurements. SFAS No. 157 is effective for the Company for financial statements issued subsequent to November 15, 2007. The Company does not expect the new standard to have any material impact on the financial position and results of operations. In September 2006, the staff of the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108 (“SAB 108”) which provides interpretive guidance on how the effects of the carryover or reversal of prior year misstatements should be considered in quantifying a current year misstatement. SAB 108 becomes effective in fiscal 2007. Management is evaluating the financial impact of this pronouncement. 13 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) In February 2007, the FASB issued SFAS no, 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”).SFAS 159 provides companies with an option to report selected financials assets and liabilities at fair value.The objective of SFAS 159 is to reduce both complexity in accounting for financial instruments and the volatility in earnings caused by measuring related assets and liabilities differently.Generally accepted accounting principles have required different measurement attributes for different assets and liabilities that can create artificial volatility in earnings.The FASB has indicated it believes that SFAS 159 helps to mitigate this type of accounting-induced volatility by enabling companies to report related assets and liabilities at fair value, which would likely reduce the need for companies to comply with detailed rules for hedge accounting.SFAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.SFAS 159 does not eliminate disclosure requirements included in other accounting standards, including requirements for disclosures about fair value measurements included in SFAS 157 and SFA No. 107, “Disclosures about Fair Value of Financial Instruments.”SFAS 159 is effective for the Company as of the beginning of fiscal year 2008.The adoption of this pronouncement is not expected to have an impact on the Company’s financial position, results of operations or cash flows. Revenue Recognition The Company recognizes oil and gas revenue from its interests in producing wells as oil and gas is produced and sold from those wells. Oil and gas sold is not significantly different from the Company's share of production. Revenues from the purchase, sale and transportation of natural gas are recognized upon completion of the sale and when transported volumes are delivered. Shipping and handling costs in connection with such deliveries are included in production costs. Revenue under carried interest agreements is recorded in the period when the net proceeds become receivable, measurable and collection is reasonably assured. The time the net revenues become receivable and collection is reasonably assured depends on the terms and conditions of the relevant agreements and the practices followed by the operator. As a result, net revenues may lag the production month by one or more months. NOTE 3 - OIL AND GAS PROPERTIES The Company entered into agreements to acquire interests in various unproven oil and gas properties as follows: 14 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 3 - OIL AND GAS PROPERTIES (continued) Alberta Prospects, Canada In October 2003, the Company entered into two agreements with 1048136 Alberta Ltd.Pursuant to these agreements, the Company acquired the right to participate and earn an interest in two oil and gas exploration and development projects located in the province of Alberta, Canadaknown respectively as the Evi prospect and the Verdigris prospect.In February 2004, the Company entered into two agreements with 1048136 Alberta Ltd. to acquire the right to participate and earn an interest in two additional oil and gas exploration and development projects located in the province of Alberta known as the Joarcam prospect and the Buffalo Lake prospect.1048136 Alberta Ltd. is a private Alberta company (see Note 6). Pursuant to the agreements, the Company shall advance funds, as required, in connection with the drilling, testing, completion, capping and/or abandonment of up to three wells on each of the properties.Once the Company has completed its funding obligation, it will have earned the following interest in each prospect: Evi Prospect 66.67% Verdigris Prospect 66.67% Joarcam Prospect 70.00% Buffalo Lake Prospect 70.00% In the event the Company does not provide the funds as required, the Company will retain no interest in the prospects. During the year ended December 31, 2004, the Company paid $1,283,149 towards the exploration and development of the oil and gas prospects in Alberta.During the year ended December 31, 2005, the Company paid $730,822 towards the exploration and development of the oil and gas prospects in Alberta. For the year ended December 31, 2006, $285,975 was spent to install the production facilities at the EVI well.All of these costs have been capitalized. During 2006, EVI property was determined to have proved oil reserves.Total capitalized costs for the EVI property were removed from the unproved properties and classified as proved properties.For the year ended December 31, 2006, the Company received revenues of $213,398 from the EVI property.For the three months ended March 31, 2007, the Company received revenues of $50,852 from the EVI property.As of December 31, 2006, the total capitalized costs related to the EVI property, net of depletion of $75,103 was 1,262,298.As of June 30, 2007, the total capitalized costs related to the EVI property, net of depletion of $127,103 was $1,216,546. 15 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 3 - OIL AND GAS PROPERTIES (continued) During 2005, the Joarcam property in Alberta was determined to have proved oil reserves.The total capitalized costs for the Joarcam property were removed from the unproved properties and classified as proved properties.For 2005, the Company received $305,235 in revenues from the Joarcam property.On November 10, 2005, the Company sold its interest in the Joarcam property for $1,930,225.Total capitalized costs relating to the Joarcam property at November 10, 2005 were $962,545, and total depletion expense relating to the Joarcam property at November 10, 2005 was $73,811.The Company recognized a gain on the sale of the Joarcam property of $1,041,491.The Company received proceeds of $965,108 and recorded a receivable of $965,117 related to the sale of the property.During the period ended June 30, 2006, the receivable of $965,117 related to the sale of the Joarcam property was received by the Company. During the quarter ended June 30, 2007, the Company executed an agreement with MB Gas, Inc. (“MB”), a private Alberta, Canada, oil and gas exploration company, whereby the Company acquired an interest in the revenues generated by MB from its oil and gas operations.The Company advanced $500,000 to MB in return for the assignment of revenue from MB’s oil and gas operations.The $500,000 has been capitalized as part of proved oil and gas properties. California Prospects, U.S.A. On December 5, 2003, the Company entered into two option agreements with Archer Exploration, Inc. (Archer) to acquire Archer’s interest in certain unproven oil and gas prospects located in the State of California, U.S.A., known as North Franklin Prospect and Winter Pinchout Prospect. To earn an assignment of 100% of Archer’s interests in the North Franklin Prospect, being a 100% working interest (76% net revenue interest), the Company made an initial cash payment of $85,000 and is required to pay $15,000 at spud of the initial test well and $25,000 at completion of the initial test well. In addition, the Company is responsible for all expenses for lease extensions and rental of existing leases (including a 20% fee), acquisition of any additional leases (including a 20% fee) and costs in connection with drilling and completion of the initial test well. Pursuant to the agreement, Archer retained a 2.5% overriding royalty, a 5% working interest through the completion of the initial test well and the right to participate in a 5% working interest. The Company had an agreement to farm-out a 35% working interest in the North Franklin Project to Fidelis Energy, Inc. (see Note 6).Under the terms of the agreement, Fidelis wouldcontribute $500,000 towards the drilling and completion of the Archer-Whitney #1 well and participate as a full working interest partner on all further costs including drilling of any additional wells on the project. 16 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 3 - OIL AND GAS PROPERTIES (continued) To earn an assignment of 100% of Archer’s interests in the Winter Pinchout Prospect, being a 100% working interest (76% net revenue interest), the Company made an initial cash payment of $100,000 and is required to pay $15,000 at spud of the initial test well of the first three prospects drilled and $25,000 at completion of the initial test well of each prospect drilled. In addition, the Company is responsible for all expenses for acquisition of leases acquired (including a 20% fee), acquisition and analysis of seismic data, drilling and completion of the initial test well on the first prospect drilled and a monthly management fee in the amount of $10,000 commencing January 2004. Pursuant to the agreement, Archer retains a 2.5% overriding royalty, a 5% working interest through the completion of the initial test well and the right to participate in a 10% working interest. In August 2004, the Company executed acquisition and joint operating agreements on five natural gas prospects in California with Archer Exploration, Inc.Pursuant to the agreements, the Company has acquired a 7.5% carried working interest on four of the prospects and has acquired a 25% carried working interest in the fifth prospect.The Company is carried on all costs related to the prospect through the licensing, permitting, drilling and completion of the first well on each project. In the event of a successful gas well being drilled, the Company, following testing and completion, would be responsible for the working interest costs of well tie-in and pipeline. The Company would also be a working interest participant on any additional gas wells drilled. During the year ended December 31, 2003, the Company incurred a total of $405,000 in acquisition and exploration costs relating to the California prospects.During the year ended December 31, 2004, the Company incurred a total of $898,204 in acquisition, exploration and development costs relating to the California prospects.During the year ended December 31, 2005, the Company incurred a total of $756,675 in acquisition, exploration and development costs relating to the California prospects.During the year ended December 31, 2006, the Company incurred a total of $1,081,515 in acquisition, exploration and development costs relating to the California prospects. During 2005, the North Franklin property was determined to have proved gas reserves.Total capitalized costs for the North Franklin property were removed from the unproved properties and classified as proved properties.For 2005, the Company received revenues of $1,372,675 from the North Franklin property.As of December 31, 2005, the total capitalized costs related to the North Franklin property, net of depletion of $132,121 was $1,345,384.For the three months ended March 31, 2007 and 2006, the Company received revenues of $569,495 and $505,754 from the North Franklin Property.As of December 31, 2006, the total capitalized costs related to the North Franklin property, net of depletion of $469,530 was $2,110,736. On May 7, 2007, the Company sold its 40% interest North Franklin property for $3,100,000.As of the date of the sale, the Company had capitalized $2,514,019 in costs related to the North Franklin property and had recorded total depletion of $564,530.The Company recognized a gain of $1,150,511 on the sale of the North Franklin property. 17 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 3 - OIL AND GAS PROPERTIES (continued) During the quarter ended June 30, 2007, capitalized costs of $627,375 in unproved properties related to the Winter Pinchout Prospect was written-off and expensed. As of June 30, 2007, the Company no longer had any properties in California. Kansas Prospects, U.S.A. During 2005, the Company acquired an interest in some oil and gas properties in Kansas.As of December 31, 2005, the Company had spent $54,286 on these properties.During the year ended December 31, 2006, the Company incurred $20,000 in costs related to this property.These costs were capitalized as part of unproved properties.In June 2006, the Company abandoned the Kansas property, and the capitalized cost of $74,286 was expensed. NOTE 4 - ASSET RETIREMENT OBLIGATION Effective January 1, 2003, the Company adopted Statement of Financial Accounting Standards No. 143, Accounting for Asset Retirement Obligations (“SFAS 143”). This statement applies to obligations associated with the retirement of tangible long-lived assets that result from the acquisition, construction and development of the assets. SFAS 143 requires that the fair value of a liability for a retirement obligation be recognized in the period in which the liability is incurred. For oil and gas properties, this is the period in which an oil or gas well is acquired or drilled. The asset retirement obligation is capitalized as part of the carrying amount of the asset at its discounted fair value. The liability is then accreted each period until the liability is settled or the asset is sold, at which time the liability is reversed. The Company identified and estimated all of its asset retirement obligations for tangible, long-lived assets as of January 1, 2003. These obligations were for plugging and abandonment costs for depleted oil and gas wells.The Company had no proved reserves in 2003 or 2004, therefore the Company did not record an asset retirement obligation.During the year ended December 31, 2005, the Company estimated its asset retirement obligation to be $45,000, for three gas wells at the North Franklin property.Upon recognition of this asset retirement obligation, a liability of $45,000 was recorded and the capitalized costs of proved properties was increased by $45,000. During the year ended December 31, 2006, a fourth producing gas well was operating at the North Franklin property. The Company estimated the asset retirement obligation for this well to be $15,000.Upon recognition of this asset retirement obligation, an additional liability of $15,000 was recorded in the asset retirement obligation and the capitalized costs of the proved properties was increased by $15,000. During the quarter ended June 30, 2007, the Company sold the North Franklin property and the asset retirement obligation of $60,000 was reversed and removed from capitalized costs.At June 30, 2007 and December 31, 2006, the asset retirement obligation was $0 and $60,000, respectively. 18 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 5 - CONCENTRATIONS As of September 30, 2007, approximately 100% of the Company’s revenues are from oil property in Canada.The loss of these wells, or a disruption in production from these wells, would adversely effect the operations of the Company. NOTE 6 - COMMON STOCK On November 20, 2003, the Company restructured its share capital whereby the total common shares presently issued and outstanding was forward split on a 1 (old) to 12 (new) basis.Effective January 5, 2004 the Company restructured its share capital whereby the total common shares presently issued and outstanding was forward split on a 1 (old) to 2 (new) basis.All references to common stock, common shares outstanding, average numbers of common shares outstanding and per share amounts in these Financial Statements and Notes to Financial Statements prior to the effective date of the forward stock splits have been restated to reflect the 12:1 and the 2:1 common stock splits on a retroactive basis. On December 5, 2003, the Company received $500,000 in subscription proceeds from a director and officer for the purchase of 444,444 common shares of the company’s stock pursuant to a Regulation S Private Placement Financing which was announced on November 25, 2003 and whereby the Company plans to issue up to 3,555,556 common shares of its capital stock.During the three months ended March 31, 2004, the Company received subscription proceeds of $750,000 pursuant to the Private Placement Financing.During the three months ended March 31, 2004, 1,112,102 shares were issued in accordance with the $1,250,000 in subscription proceeds received. On March 23, 2004, the Company entered into an agreement with two shareholders for the shareholders to surrender for cancellation 24,600,000 regulation 144 restricted shares of the Company’s common stock. During the three months ended June 30, 2004, the Company received subscription proceeds of $630,000 pursuant to the Private Placement Financing.During the three months ended June 30, 2004, 661,915 shares were issued in accordance with the $630,000 in subscription proceeds received. On June 30, 2004, the Company received share subscription proceeds of $275,000 for 500,000 shares of restricted common stock pursuant to the Private Placement Financing announced on November 25, 2003.During the three months ended September 30, 2004, 500,000 shares were issued in accordance with the $275,000 in subscription proceeds received. On August 18, 2004, the Company issued 250,000 restricted shares of common stock for $25,000 in accounts payable. On October 18, 2004, the Company issued 156,000 restricted shares of common stock for consulting expense of $15,600. 19 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 6 - COMMON STOCK (continued) On November 23, 2004, the Company issued 362,394 shares of common stock for debt issue costs of $350,000 associated with the Company’s issuance of convertible debt. On April 28, 2006, the Company issued 1,200,000 shares of common stock for consulting services valued at $324,000. On May 3, 2006, the Company issued 10,000,000 shares of common stock to its officers and directors for services valued at $2,750,000. On May 7, 2007, the Company agreed to issue 49,045,225 shares of common stock in exchange for the remaining debt totaling $1,030,000 of principal and $931,811 on its convertible debt.As of September 30, 2007, the common stock has not been issued. As of June 30, 2007, the Company has not adopted a stock option plan or granted any stock options and accordingly has not recorded any stock-based compensation. NOTE 7- RELATED PARTY TRANSACTIONS Pursuant to consulting agreements dated November 15, 2003 and renegotiated July 1, 2005 the Company agreed to pay $15,000 per month to the CFO and director of the Company and $20,000 per month to the President and director of the Company. During 2003 and 2004, the Company entered into several acquisition agreements with 1048136 Alberta Ltd. (see Note 4).The Company's current president, Robert McIntosh, was a director of 1048136 Alberta Ltd. and had resigned from that position prior to his involvement with the Company.Sak Narwal, a shareholder of the Company, was also a director of 1048136 Alberta Ltd and Scott Marshall, the majority shareholder of 1048136 Alberta Ltd., is the spouse of Naomi Patricia Johnston, owner of a 11.76% interest in the Company. Despite the existence of these related parties, the consideration exchanged under the Agreements described above was negotiated at "arms length," and the directors and executive officers of the Company used criteria used in similar uncompleted proposals involving the Company in comparison to those of 1048136 Alberta Ltd. The Company has a “working interest” relationship with joint venture partner Fidelis Energy Inc. (FDEI: OTC: BB) (see Note 4).Both companies have an interest in the North Franklin gas project in Sacramento, California. More recently, in January 2005, Fidelis entered into an agreement to acquire an interest in two oil wells at the Joarcam Project located in Alberta Canada. The Company was earning a 70% working interest in the entire Joarcam Project.Fidelisalso entered into an agreement for the first right of refusal to acquire the remaining 30% working interest on all future drilling locations at Joarcam. Silver Star and Fidelis collectively acquired a 100% working interest at Joarcam. On October 6, 2005 the 100% working interest at Joarcam was sold to Enermark, Inc. 20 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 7- RELATED PARTY TRANSACTIONS (continued) In addition, Silver Star and Fidelis management work closely in the evaluation of other potential, jointly feasible exploration prospects. Also, the two companies share a common origin in that certain beneficial shareholders of both companies have contributed to their formation. NOTE 8 - INCOME TAXES As of December 31, 2006, the Company had a net operating loss carry forward for income tax reporting purposes of approximately $5,552,391 that may be offset against future taxable income through 2026.Current tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs.Therefore, the amount available to offset future taxable income may be limited.No tax benefit has been reported in the financial statements, because the Company believes there is a 50% or greater chance the carry-forwards will expire unused.Accordingly, the potential tax benefits of the loss carry-forwards are offset by a valuation allowance of the same amount. 2006 2005 Net Operating Losses $ 832,852 $ 173,082 Valuation Allowance (832,852 ) (173,082 ) $ - $ - The provision for income taxes differs from the amount computed using the federal US statutory income tax rate as follows: 2006 2005 Provision (Benefit) at US Statutory Rate $ 659,770 $ (8,727 ) Increase (Decrease) in Valuation Allowance (659,770 ) 8,727 $ - $ - The Company evaluates its valuation allowance requirements based on projected future operations.When circumstances change and causes a change in management's judgment about the recoverability of deferred tax assets, the impact of the change on the valuation is reflected in current income. NOTE 9 - LEASE COMMITMENT On December 1, 2005, the Company entered into a lease agreement for approximately 129 square feet of office space at 9595 Wilshire Blvd., Suite 900, in Beverly Hills, California.The lease expired November 30, 2006 and continues on a month to month basis after that date.The lease payments were $1,814 per month.On December 1, 2006, the Company has contracted a Business Identity Plan Agreement (BIP) at the same address for a fee of $300 per month.This is an annual contract and replaces the former lease agreement. 21 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 9 - LEASE COMMITMENT (continued) The minimum future lease payments under these leases for the next five years are: Year Ended December 31, 2007 $ 3,600 2008 - 2009 - 2010 - 2011 - Total minimum future lease payments $ 3,600 NOTE 10 - CONVERTIBLE DEBENTURES On March 10, 2005, the Company executed a Convertible Debenture for $550,000.The note is due and payable in full on or before March 10, 2006 and carries an interest rate of 5% per annum.The notes are convertible, at the discretion of the holder, into shares of common stock of the Company at a conversion price of $1.00 per share.On March 30, 2005, the Company executed a Convertible Debenture for $200,000.The note is due and payable in full on or before March 10, 2006 and carries an interest rate of 5% per annum.The notes are convertible, at the discretion of the holder, into shares of common stock of the Company at a conversion price of $1.00 per share.On December 13, 2005, the Company paid $134,424 towards this note.On June 30, 2006, this note was paid in full. On April 8, 2005, the Company executed a Convertible Debenture for $160,000.The note is due and payable in full on or before April 8, 2006 and carries an interest rate of 5% per annum.The notes are convertible, at the discretion of the holder, into shares of common stock of the Company at a conversion price of $1.00 per share.On May 17, 2005, the Company executed a Convertible Debenture for $150,000.The note is due and payable in full on or before May 17, 2006 and carries an interest rate of 5% per annum.The notes are convertible, at the discretion of the holder, into shares of common stock of the Company at a conversion price of $1.00 per share.On December 13, 2005, this note was paid in full.The Company paid a total of $319,880 for principal and interest. On October 14, 2005, we entered into a securities purchase agreement with H.C. Wainwright for a PIPE Offering which is a private investment opportunity in a public company for an aggregate purchase price of $3,430,000, of which we have issued (i) a $3,430,000 secured convertible debenture, convertible into shares of our common stock at a fixed conversion price of $.315, par value $0.001, and (ii) a warrant to purchase an aggregate of 34,408,717 additional shares of our common stock at an exercise price of $.315 and $.63 per share and are exercisable until October 14, 2010. 22 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 10 - CONVERTIBLE DEBENTURES (continued) Beginning on the six (6) month anniversary of the Closing, and on the first business day of each month thereafter until the Notes are no longer outstanding the Company shall pay 1/18th of the original principal amount of the Notes and all accrued and unpaid interest. The Company shall elect to make such payments in shares of the Company’s common stock.Each share of the Company’s common stock will be valued at 92.5% of the five (5) day VWAP immediately prior to the payment date. The interest on the convertible debenture shall accrue on the outstanding principal balance at a rate of 8% per annum. For the three months ended March 31, 2007, $67,660 has been charged as interest expense related to this debt. The Warrants to purchase 34,408,717 of the Company’s common stock will expire on October 14, 2010. The exercise price of the warrant is fixed at $.315 and $.63 and has an exercise period of five years.The Company accounts for the fair value of these outstanding warrants to purchase common stock and the conversion feature of its convertible notes in accordance with SFAS No. 133 "Accounting For Derivative Instruments And Hedging Activities" and EITF Issue No. 00-19 "Accounting For Derivative Financial Instruments Indexed To And Potentially Settled In A Company's Own Stock;" which requires the Company to bifurcate and separately account for the conversion feature and warrants as embedded derivatives contained in the Company's convertible notes. Pursuant to SFAS No. 133, the Company bifurcated the fair value of the conversion feature from the convertible notes, since the conversion feature was determined to not be clearly and closely related to the debt host, and since the effective registration of the securities underlying the conversion feature and warrants is an event outside of the control of the Company, pursuant to EITF 00-19.The Company recorded the fair value of the conversion feature and warrants as long-term liabilities as it was assumed the Company would be required to net-cash settle the underlying securities. The Company is required to carry these derivatives on its balance sheet at fair value and unrealized changes in the values of these derivatives are reflected in the statement of operation as "derivative valuation gain (loss)”. 23 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 10 - CONVERTIBLE DEBENTURES (continued) In addition 8,711,084 warrants have been issued to H.C. Wainwright, John R. Clarke, Scott F. Koch, Ari Fuchs, Jason A. Stein and First SB Inc. respectively,with series A, and C each exercisable at $.315 and series B and D each exercisable at $.63 with terms of 1 year from October 14, 2005. Warrants H.C. Wainwright & Co. Ltd. $ 2,177,768 John R. Clarke 947,328 Scott F. Koch 947,328 Ari J. Fuchs 217,776 Jason A. Stein 65,332 1st SB Partners Ltd. 4,355,552 Total $ 8,711,084 For 2005, the value of the conversion feature and warrants was calculated using the Black–Scholes method as ofDecember 31, 2005 based on the following assumptions: an average risk freerate of 4.25; a dividend yield of 0.00%; and an average volatility factor of the expected market price of the Company’s common stock of 102.61%.The market value of the common stock at December 31, 2005 was $.22 per share.At December 31, 2005, the derivative liability was $6,458,056 and the loss on derivative valuation was $5,622,741. For 2006, the value of the conversion feature and warrants was calculated using the Black-Scholes method as of December 31, 2006 based on the following assumptions:an average risk freerate of 4.85; a dividend yield of 0.00%; and an average volatility factor of the expected market price of the Company’s common stock of 93.8%.The market value of the common stock at December 31, 2006 was $.047 per share.At December 31, 2006, the derivative liability was $279,074 and the gain on derivative valuation was $6,178,983.On May 7, 2007, the remaining derivative liability of $279,074 was written off and a derivative valuation gain of $279,074 was recognized, due to the amended agreements relating to the convertible debt. On October 14, 2005, the Company paid $480,000 in cash for debt issue costs related to the convertible debenture of $3,430,000.These debt issue costs were capitalized in the financial statements and are being amortized over two years using the interest method.On May 7, 2007, the remaining debt issue costs of $136,835 were expensed, due to the payoff of the convertible debt as part of the amended agreements relating to the convertible debt.At September 30, 2007 and December 31, 2006, net debt issue costs related to these convertible debentures were $0 and $197,494, respectively. Silver Star Energy is in default of the October 14, 2005 terms of the convertible debenture. This Company has been unable to have the Registration Statement on Form SB2 declared effective within the 90 days after closing as was required. Liquidated damages in the amount of $68,600 or 2% of the offering amount of $3,430,000 have been paid. Further liquidated damages of 1% per month of the offering amount, totaling $531,649 have been accrued. This represents the default period from January 14, 2006 to March 31, 2007. 24 SILVER STAR ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 10 - CONVERTIBLE DEBENTURES (continued) Amortization payments of 1/18th of the original amount of $3,430,000 is required to be paid on the six month anniversary of the closing and on the first business day of each month thereafter until the notes are no longer outstanding. The company may elect to make these payments in cash or in payments of the company’s stock. On March 8, 2007 three of our creditors from our October 14, 2005 financing filed a claim for monies owed under the Note and Warrant Purchase Agreement in the United States Bankruptcy Court Central District of California. These three creditors represent $950,000 of the $3,430,000 that was raised.The Company and its legal counsel have since reached a negotiated settlement that all of the lenders have now accepted. The settlement resulted in the sale of the Company’s 40% interest North Franklin Gas Field to an arm’s-length third party, the repayment of $2.4 million pro-rata to the lenders and the purchase of a revenue interest in the MB Gas Inc., a private Alberta, Canada, oil and gas exploration company.The Company sold its interest in the Franklin gas field for a total of $3,100,000 and repaid in cash $2,400,000 of the approximately $3,429,885 of principal and $931,926 of accrued interest that was owing to the Lenders. This Asset Sale Agreement closed on May 7, 2007.In order to settle the balance, the Company amended the related lending documents to allow for conversion of such debt into common shares at a deemed conversion price of $0.04 per share.The remainder of the debt totaling $1,961,811 will be converted to 49,045,225 shares of common stock.As of June 30, 2007, the common stock has not been issued. The Company also re-priced 12,500,000 outstanding warrants to allow exercise at a price of $0.04.The value of the new warrants was calculated using the Black-Scholes method as of May 7, 2007 based on the following assumptions:an average risk freerate of 4.70; a dividend yield of 0.00%; and an average volatility factor of the expected market price of the Company’s common stock of 117.8%.The market value of the common stock at May 7, 2007 was $.04 per share.The warrants were valued at $375,501.As of June 30, 2007, the Company recognized $375,501 of interest expense related to the warrants. 25 Item 2.Management's Discussion and Analysis or Plan of Opera­tion. General - This discussion should be read in conjunction with Management's Discussion and Analysis of Financial Condition and Results of Operations in the Company's annual report on Form 10-KSB for the year ended December 31, 2006. Plan of Operations Silver Star Energy, Inc. on May 9th, reported on a series of corporate developments meant to favorably restructure the Company's debt and allow it to continue as a going concern in the oil and gas sector. We had been in default with its lenders pursuant to the convertible note and warrant purchase agreement of October 2005. Three lenders, representing $950,000 of the $3,430,000 that was raised under the financing, filed a claim for monies owed in the United States Bankruptcy Court Central District of California. The Company and its legal counsel have since reached a negotiated settlement that all of the Lenders have now accepted. The Settlement will result in the sale of the Company's 40% interest in the North Franklin Gas Field to an arm's-length third party; the repayment of $2.4 million pro-rata to the Lenders and the purchase of a revenue interest in MB Gas Inc., a private Alberta, Canada oil and gas exploration company, on the terms detailed below. We sold our interest in the Franklin gas field for a total of $3,100,000 and will repay in cash $2,400,000 of the approximately $3,429,885 that is presently owing to the Lenders. In order to settle the balance, we amended the related lending documents to allow for conversion of the debt into common shares at a conversion price of $0.04 share. We re-priced all of the lenders' 12,500,000 outstanding warrants to allow exercise at a price of $0.04. No registration statement will be required or filed. The Company had commissioned an independent reservoir engineering report on the fair market value of the Proved Developed Producing ("PDP") reserves at North Franklin from the four producing gas wells. Having cumulatively to-date produced a total of 1,944,328 Mcf gas (1.94 Bcf), the remaining reserves to the 100% working interest were calculated at 2,694,781 Mcf (2.69 Bcf) of gas. The four wells in the reservoir are declining in pressure and additional costs are expected for pipeline compression. The Report valued 100% of the interest in the North Franklin field at $9,226,619 (or $3,706,647 to Silver Star's 40% working interest) on a PV 10 for the Proved Developed Producing reserves. The value of the Company's 32% net revenue interest is $2,952,518 and therefore the purchase price of $3,100,000 represents a premium to current value. Silver Star and MB Gas Inc., a private Alberta company, have concluded an agreement whereby Silver Star will acquire an interest in the revenues generated by MB from its oil and gas operations. Silver Star has agreed to advance loans of $500,000 (minimum) to $1 million (maximum) to MB in return for the assignment of revenue from MB's oil and gas operations. The Loan advances will be repaid from MB's revenues, at 12.5% to Silver Star until payout; thereafter 5% to 10%, pro-rated above 5% for amounts loaned in excess of $500,000. MB owns a majority interest in a gas processing facility and pipeline located in the Province of Alberta that is linked to a transporting pipeline that runs south to Encana's Hub near the U.S. - Canada border. MB is presently connecting 3 Sawtooth formation natural gas wells to the pipeline and this work is scheduled to be completed within the next six months. Flow tests on the wells indicate that they should produce a minimum of 1,300 Mcf per day when 26 they are connected, on which MB will earn up to a 67.5% net revenue interest before payout and 45.0% after payout. MB also controls certain prospective lands in the area targeting mostly middle and deeper gas-bearing formations. These are in relatively close proximity to the pipeline system, and MB expects that the gas from any new commercial grade discoveries made by MB on those lands, together with gas from a number of previously plugged gas wells in the area, once tied-in, will be carried in MB's pipeline. On May 10th, we reported on the completion and testing results from three Sawtooth formation gas wells at the MB Gas Project, located in the Manyberries area of Alberta, Canada. The Company and MB Gas Inc., based on the recently announced participation by the Company under the loan agreement, are currently working to tie in three natural gas wells owned and operated by Provident Energy Trust. The 11-17 gas well was flow tested at rates of 600 Mcf per day with no water in well tests conducted between October 27 and November 24, 2006. Southridge Petroleum Consulting Ltd. of Calgary has estimated the potential for 2.4 Bcf gas at this location. The 11-17 wellhead is less than 1.5 miles from a pipeline in which MB Gas owns a majority interest. The second well, the 6-7, is approximately 1.7 miles from the 11-17 well and was tested at flow rates that were held back to 300 Mcf per day to prevent damage to the well. A remedial cement squeeze is planned for the well and when tied-in to pipeline, an additional 1.7 Bcf has been estimated for this location. The last Provident well is located 6 miles to the southeast of the 6-7 and requires re-completion and testing. Based on the observed pay in the well log, it has been estimated by Southridge Petroleum to have the potential to produce gas at rates between 700 and 2,000 Mcf per day. The well may contain 3.0 Bcf. Analogous wells in the area producing from Sawtooth formation reservoirs commonly produce somewhere between 1,000 and 2,000 Mcf. The three wells are projected, when tied-in to pipeline, to produce gas at rates of between 1,300 and 3,000 Mcf per day and may have a combined potential of 7.1 Bcf. On June 18, we reported on the progress of pipeline construction and ultimate tie-in of gas wells at the MB Gas Project, located in the Manyberries area of Alberta, Canada. The Company and MB Gas Inc., recently announced participation under a loan agreement, and are currently working to tie-in three natural gas wells owned and operated by Provident Energy Trust. We were informed by the operator that permitting has been processed and the 1.5 mile pipeline construction is scheduled to commence on or around July 15th. Pipeline tie-in of the 11-17 well is anticipated to take 10 days. The 11-17 gas well was flow tested at rates of 600 Mcf per day and Southridge Petroleum Consulting Ltd. of Calgary has estimated the potential for 2.4 Bcf gas at this location. The 6-7 well that is located approximately 1.7 miles from the 11-17 well will be the next well to be tied in and the line survey and permitting has commenced. An additional 1.7 Bcf has been estimated for this location. 27 This program is part of the 2007 development and operations plan to tie-in and produce natural gas from three Provident Energy wells and conduct well surveys to determine the geological potential of up to twenty (20) Sawtooth Formation locations in the immediate vicinity of the pipeline. MB Gas Inc. plans to tie-in five (5) currently shut-in or abandoned gas wells in the 2007 calendar year with the aim of producing in the 800 BOEPD range. Silver Star and its partner, MB Gas Inc. (a private Alberta oil and gas exploration company), are focused on the exploitation of targeted, low risk natural gas development opportunities in southeastern Alberta. At our EVI project in Alberta Canada, we continue to look for potential partners in the drilling of another Granite Wash test on the leases at EVI. Results of Operations Revenue Revenue decreased to $51,406 for the quarter ended September 30, 2007, down from $549,953 in the same period in 2006.This decrease is a result of the sale of the North Franklin property on May 7, 2007. Productions Costs The Company recorded production costs and depletion of $26,236 during the quarter ended September 30, 2007 down from $82,276 during the quarter ended September 30, 2006. This decrease is a result of the sale of the North Franklin property on May 7, 2007. General and Administrative Expenses General and administrative expenses consist primarily of accounting, legal, depreciation and selling and marketing expenses. The general and administrative expenses for the quarter ended September 30, 2007 are $88,922. This is a decrease from 2006 of $101,982. Professional fees which include legal and accounting were $11,527 for the quarter ended September 30, 2007 compared to $46,501 for the quarter ended September 30, 2006 and this decrease is due to a decrease in legal fees for the quarter. Consulting and Management fees were $105,000 for the quarter ended September 30, 2007 and decreased over the same period in 2006 by $76,293. This decrease was due to a decrease in operations during the quarter.We expect to continue to incur general and administrative expenses to support the business. Interest Expense Interest expense decreased for the quarter ended September 30, 2007 with $0 compared to $128,858 for the quarter ended September 30, 2006. The decrease was mainly due to the Company’s convertible debt being converted to common stock. 28 Net Loss The Company ended the third quarter of September 30, 2007 with a net loss of ($180,279) compared to ($404,699) for the same period in 2006. Liquidity and Capital Resources Cash and cash equivalents from inception have been insufficient to provide the operating capital necessary to operate the Company. The necessary capital to operate the Company was initially provided by the principals and founders of the Company in the form of both debt and capital stock issuances as set forth in the financial statements incorporated herein.The working capital necessary to operate the Company and provide for acquisition capital came from the proceeds of loans, a credit line and production revenue as previously disclosed. The Company had cash and cash equivalents of $12,461 and working capital of $53,221 at September 30, 2007. This compares to cash and cash equivalents of $31,533 and working capital deficit of $3,603,925 at December 31, 2006. During the nine months ended September 30, 2007, the Company used cash of $219,072 in operating activities compared to being provided cash of $956,506 in the prior year. At September 30, 2007 the company had an outstanding receivable of $20,000. Net cash provided by investing activities was $2,600,0000 for the nine months ended September 30, 2007, which compares to cash used of $1,387,490 for the same period in 2006.Net cash provided by investing activities is primarily from the sale of North Franklin gas property.Net cash used in investing activities is primarily from acquisition of oil and gas property interests. Net cash provided by (used by) financing activities was ($2,400,000) for the nine months ended September 30, 2007, which compares to ($560,000) for the same period in 2006.Net cash used by financing activities was due to payments on convertible debt. Item 3.Controls and Procedures The Company's Chief Executive Officer and Chief Financial Officer are responsible for establishing and maintaining disclosure controls and procedures for the Company. (a) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company's management, including the Company's President, of the effectiveness of the design and operation of the Company's disclosure controls and procedures pursuant to Rule 13a-15 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Based upon the evaluation, the Company's President concluded that, as of the end of the period, the Company's disclosure controls and procedures were effective in timely alerting him to material information relating to the Company required to be included in the reports that the Company files and submits pursuant to the Exchange Act. (b) Changes in Internal Controls 29 Based on his evaluation as of September 30, 2007, there were no significant changes in the Company's internal controls over financial reporting or in any other areas that could significantly affect the Company's internal controls subsequent to the date of his most recent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. PART II - OTHER INFORMATION Item 1.Legal Proceedings There are no legal proceedings pending or threatened against us. Item 2.Changes in Securities None. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information None. Item 6.Exhibits and Reports on Form 8-K Exhibit NumberTitle of Document 4.15 Escrow Agreement between the Company and Greenberg Taurig, LLP, dated May 7, 2007, filed on June 8, 2007 on Form 8-K. 4.16 Amended and Restated Senior Secured Convertible Promissory Note, filed on June 8, 2007 on Form 8-K. 4.17 Form of Warrant to Purchase Shares of Common Stock of Silver Star Energy, Inc., filed on June 8, 2007 on Form 8-K. 4.18 Form of Series A Warrant to Purchase Shares of Common Stock of Silver Star Energy, Inc., filed on June 8, 2007 on Form 8-K. 10.1 Robert McIntosh’s Consulting Agreement dated November 15, 2003, filed on April 21, 2004 on Form 10KSB/A. 10.15 Amendment Agreement between the Company and Various Creditors, dated May 7, 2007, filed June 8, 2007 on Form 8-K. 30 10.16 Asset Sale Agreement between the Company and Archer Exploration, Inc., dated April 1, 2007, filed on June 8, 2007 on Form 8-K. 10.2 David Naylor’s Consulting Agreement dated November 15, 2003, filed on April 21, 2004 on Form 10KSB/A. 10.3 Robert McIntosh’s Loan Agreement dated December 31, 2003, filed on April 21, 2004 on Form 10KSB/A. 10.4 Agreement dated October 21, 2003 between the Company and Adil Dinani disposing of 657td. (Netcash), filed on November 13, 2003 on Form 8-K. 10.5 Agreement dated October 29, 2003 between the Company and 1048136 Alberta, Ltd. respecting the acquisition of the Evi oil and gas prospect, filed on November 13, 2003 on Form 8-K. 10.6 Agreement dated October 29, 2003 between the Company and 1048136 Alberta, Ltd. respecting the acquisition of the Verdigris oil and gas prospect, filed on November 13, 2003 on Form 8-K. 10.7 Agreement dated December 5, 2003 between the Company and Archer Exploration, Inc. respecting the North Franklin oil and gas prospect, filed on December 23, 2003 on Form 8-K. 10.8 Agreement dated December 5, 2003 between the Company and Archer Exploration, Inc. respecting the Winter Pinchout oil and gas project, filed on December 23, 2003 on Form 8-K. 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (b) No reports were filed on Form 8-K during the quarter ended September 30, 2007. 31 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Silver Star Energy, Inc. (Registrant) DATE:November 8, 2007 By: /s/ Robert McIntosh Robert McIntosh President, CEO & Director (Principal Executive Officer) By: /s/ David Naylor David Naylor Treasurer, Director (Principal Financial Officer) 32
